DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed April 29, 2022 has been entered. Claims 1-20 are pending. Claims 1, 9 and 17 have been amended. Claim 20 is new. 
  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990) and Douglass (US Patent No. 4,859,486; Aug. 22, 1989).
Regarding claims 1-2, 4 and 20, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 3, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 5, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 6, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 7, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).
Regarding claim 8, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Regarding claims 9, 10, 12 and 16, Riddle discloses a delivery system comprising at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 5% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
While Riddle teaches the delivery system as described above, Riddle is silent with respect to the flavorant having an octanol/water partitioning coefficient logP of less than 3. The instant specification discloses that suitable flavorants that have an octanol/water partitioning coefficient logP of less than 3 include flavoring oils. 
As Riddle teaches flavor oil, the flavor oil of Riddle is considered to have the claimed octanol/water partitioning coefficient logP of less than 3 absent a showing otherwise. Further, Riddle discloses that the flavors to be imparted will vary depending on the results desired and therefore it would have been obvious to one of ordinary skill in the art to vary the type of flavorant, wherein the flavorant has an octanol/water partitioning coefficient logP of less than 3, to result in a sesame seed product having a desired flavor. 
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 11, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 13, Riddle further teaches that the delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a consumable comprising the delivery system of claim 1. 
Regarding claim 14, Riddle discloses that the system can further include an active element (See Examples).
Regarding claim 15, Riddle also teaches that the system can further include thickeners (e.g. gum acacia) and functional ingredients (e.g. alcohol) (See Examples).

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Riddle (US Patent No. 2,926,091; Feb. 23, 1960) in view of Sharma (US Patent No. 4,931,304; June 5, 1990), Mody (US Patent No. 6,676,982 B2; Jan. 13, 2004), and Douglass (US Patent No. 4,859,486; Aug. 22, 1989).
Regarding claim 17, Riddle a delivery system can be used in consumables, such as being used in cereal, health food, baked goods, cheese, etc. (col 2 lines 1-10). Therefore, Riddle teaches a cereal comprising a delivery system. 
Riddle teaches that the delivery system comprises at least one non-aqueous flavorant (flavoring oil) and an encapsulant selected from seeds (i.e. sesame seeds) in which the non-aqueous flavorant is disposed (col 1 line 43 – col 2 line 25, See Examples 1 and 2).
Riddle teaches that the flavoring oil is present in an amount of 0.1 and 0.5 pounds per 100 pounds of sesame seeds (See Examples 1 and 2), therefore being present in an amount of about 0.1% and 0.5% by weight of the systems, while the instant claims require an amount from about 1% to about 15% by weight. Riddle further teaches that the amount used in any case will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. 
Sharma discloses a process of making flavor absorbed nuts, wherein an amount of flavor oil is added to nuts. Sharma teaches that the amount of flavor oil can vary, including amounts from 1.8% (See Example V with 225 grams nuts and 4.0 grams oil) to 4.0% by weight (See Example VII). While Sharma fails to specifically teach the claimed amount of 5 to 15%, Sharma teaches that it is known in the art to provide a higher amount of flavor oil for the nuts than what is taught by Riddle. 
It would have been obvious to one of ordinary skill in the art to have varied the amount of flavor oil used depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product. Therefore, based upon the combined teachings of Riddle and Sharma, the claimed amount of flavorant is merely an obvious variant over the prior art.
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Further, absent a showing that the amount of flavorant is critical, the claimed amount is obvious to one of ordinary skill in the art depending on the desired taste and flavor of the sesame seeds. Increasing the amount of flavor oil used will give the sesame seeds a more distinctive flavor and strength, which is expected and obvious based upon what is taught by Riddle, wherein the amount used will depend on the strength and distinctiveness of the flavor, and the nature and purpose of the flavored sesame seed product.
With respect to the delivery system exhibiting a T50 at 30C of greater than about 30 minutes, Riddle fails to teach such property, however, the T50 value would be dependent upon the size of the seeds that have been impregnated with the flavor oil, as well as the amount of flavor oil used. A larger seed impregnated with the same amount of oil as a smaller seed would expectedly having a higher T50 time than the smaller seed. Therefore, it would have been obvious to one of ordinary skill in the art to have modified the amounts and types of flavorant and encapsulant to result in a desired T50 value. 
Again, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
While Riddle teaches a cereal comprising the delivery system as described above, Riddle fails to specifically teach a cereal bar comprising dry ingredients and a binder along with the delivery system.
Mody discloses a nutritional food bar that can be a cereal bar, wherein the cereal bar comprises dry ingredients, a binder, and sesame seeds (col 4 lines 50-55, Col 6 Table 1).
As it is known in the art for a cereal bar to contain sesame seeds, it would have been obvious for the consumable of Riddle to be a cereal bar as taught by Mody, thereby comprising dry ingredients and a binder. Doing so would yield the predictable result of providing a nutritional cereal bar having a delivery system for imparting a desired flavor to the cereal bar. 
Further, as stated above, Riddle teaches that the encapsulant is selected from seeds, but fails to teach that the seeds are partial seeds.
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
Regarding claim 18, Riddle discloses that the encapsulant is sesame seeds (col 1 – col 2). 
Regarding claim 19, Riddle discloses the delivery system as described above, but fails to specifically teach the delivery system exhibiting an induction point of greater than about 50 hours. 
However, as Riddle discloses using the same ingredients as the instant invention, it would have been obvious to one of ordinary skill in the art for the system of Riddle to have an induction point greater than about 50 hours. Further, it is well within the ordinary skill in the art to vary the amount and type of ingredients in the delivery system of Riddle to result in stable system having a desired induction point. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.
Applicant’s arguments with respect to the Riddle only teaches whole seeds and not partial seeds have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Douglass. 
Douglass teaches a method of preparing ground seed meal having a flavoring, wherein the ground seed meal comprises partial seeds that is further flavored. Douglass teaches that the flavored ground seed meal is used to make a variety of food items (col 3 line 60 – col 4 lines 20, col 5 lines 20-35).
As it is known in the art to provide partial seeds (e.g. ground seed meal) having a flavorant, it would have been obvious to have the encapsulant of Riddle be partial seeds instead of whole seeds based upon what is taught by Douglass. Douglass clearly teaches that it is known in the art to provide ground seed meal with a flavoring and therefore using ground seed meal as the encapsulant in Riddle would have been obvious to one of ordinary skill in the art depending on the desired use of the delivery system. Using ground seed meal instead of whole seeds would allow the delivery system to be incorporated into a variety of foodstuff as taught by Douglass. Further, using ground seed meal in the delivery system of Riddle would further provide a greater surface area for the flavorant, thus allowing for the incorporation of more flavoring.
	For the reasons stated above, the 103 rejections are maintained. 


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE A COX/Primary Examiner, Art Unit 1791